    Case 19-09871          Doc 29       Filed 11/12/19 Entered 11/12/19 13:12:47                           Desc Main
                                           Document Page 1 of 2


                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION


IN RE:                                                CASE NO. 19 B 09871
                                                      CHAPTER 13
LINDA F ELLIOTT
                                                      JUDGE CAROL A DOYLE

          DEBTOR                                      NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: NATIONSTAR MORTGAGE LLC




Final Cure Amount

Court       Claim      Account                                       Claim              Claim              Amount
Claim #     ID         Number                                        Asserted           Allowed            Paid

3           17         XXXXXX7774                                    $2,228.12          $2,228.12          $2,228.12

Total Amount Paid by Trustee                                                                               $2,228.12



Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                          X Direct by the Debtor



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 19-09871           Doc 29       Filed 11/12/19 Entered 11/12/19 13:12:47                     Desc Main
                                          Document Page 2 of 2


                                                                                            CASE NO. 19-09871-CAD



                                          CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 12th day of November, 2019.


Debtor:                                               Attorney:
LINDA F ELLIOTT                                       DAVID M SIEGEL
1407 LATROBE #1                                       790 CHADDICK DR
CHICAGO, IL 60651                                     WHEELING, IL 60090
                                                      via Clerk's ECF noticing procedures

Creditor:                                             Mortgage Creditor:
NATIONSTAR MORTGAGE LLC                               NATIONSTAR MORTGAGE LLC
% MR COOPER                                           % MR COOPER
PO BOX 619094                                         PO BOX 619094
DALLAS, TX 75261-9741                                 DALLAS, TX 75261-9741

Creditor:                                             Mortgage Creditor:
NATIONSTAR MORTGAGE LLC                               WELLS FARGO HOME MTG
% MR COOPER                                           PO BOX 10335
PO BOX 619096                                         DES MOINES, IA 50306
DALLAS, TX 75261-9741

Mortgage Creditor:
NATIONSTAR MORTGAGE
% SHAPIRO KREISMAN & ASSOC
2121 WAUKEGAN RD #301
BANNOCKBURN, IL 60015

ELECTRONIC SERVICE - United States Trustee


Date: November 12, 2019                                             /s/ TOM VAUGHN
                                                                    TOM VAUGHN
                                                                    CHAPTER 13 TRUSTEE
                                                                    55 E. MONROE STREET, SUITE 3850
                                                                    CHICAGO, IL 60603
